The following is an examiner’s statement of reasons for allowance: The instant claims are neither taught nor suggested by the prior art.  In view of applicants’ amend-ment which requires the siloxane reactant a1) to be a tetra functional SiH cyclosiloxane (i.e. a cyclic siloxane having 4 SiH groups) the claims are novel and unobvious.  The Webster reference cited in the attached PTO-892 is cited as being of general interest as this does not teach or suggest the surface modifying additive a) as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET MOORE whose telephone number is (571)272-1090.  The examiner can normally be reached on Monday to Friday, 10 am to 5 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan, can be reached at 571-272-1119.  The Examiner’s fax number is 571-273-1090.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 



Mgm
5/23/2022


/MARGARET G MOORE/Primary Examiner, Art Unit 1765